Exhibit 10.1

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 16 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. § 24b-2

JOINT DEVELOPMENT AGREEMENT

This Joint Development Agreement (“Agreement”) is executed on November 6, 2015
(the “Effective Date”) by and between Praj Industries Ltd. (CIN
L27101PN1985PLC038031), (“Praj”) with its registered office located at “Praj
Tower” 274 & 275/2, Bhumkar Chowk-Hinjewadi Road, Hinjewadi, Pune 411057, India
and Gevo, Incorporated (a company incorporated under the laws of the State of
Delaware in the United States, with offices located at 345 Inverness Drive
South, Building C, Suite 310, Englewood, CO 80112, USA), (“Gevo”).

WHEREAS

 

A. Praj has pre-existing relationships with certain ethanol plants that use the
sugarcane juice, sugarcane syrup, sugarcane molasses, sugar beet juice, sugar
beet syrup, sugar beet molasses, cassava, rice, wheat, sorghum and cellulosic
sugars (“Feedstock”).

 

B. Gevo has developed technology to produce Biobutanol and convert Biobutanol
into downstream products. “Biobutanol” means renewable isobutanol.

 

C. This Agreement between Praj and Gevo (together, the “Parties” and each
individually, a “Party”) establishes a strategic relationship between the
Parties to: (i) jointly develop Gevo’s technology for use in plants using the
Feedstock; (ii) jointly develop an engineering package for greenfield Biobutanol
plants and retrofitting ethanol plants to produce Biobutanol from the Feedstock;
and (iii) license Gevo’s technology to build greenfield Biobutanol plants and
retrofit certain ethanol plants to produce Biobutanol from the Feedstock (the
“Purpose”) upon following terms.

THE PARTIES AGREE AS FOLLOWS:

 

1.   Development:   Gevo’s biocatalyst has been developed to be used on corn
based feedstocks and six carbon sugars from non-corn based feedstocks. It is
anticipated that the Parties will need to develop and optimize the parameters to
produce Biobutanol from the Feedstock (“Development Work”). The Parties have
also entered into that certain Development License Agreement dated November 6,
2015 (the “Development License Agreement”). After the Development Work is
completed, Gevo will negotiate commercial license agreements with Praj and third
party licensees. 2.   Praj Rights to Services and Equipment:   Praj shall have
the exclusive right to supply equipment and process engineering services for
greenfield Biobutanol plants and the addition of Biobutanol capacity for the
ethanol plants that utilize the Feedstock and use Praj technology as listed on
the Plants List in Exhibit A. In the event that any of the ethanol plants listed
on the Plants List predominantly utilize corn as its feedstock, then such
ethanol plants that predominatly utilize corn as their feedstock shall be
deleted from the Plant List. Praj agrees to meet the development milestones
specified in Exhibit B of this Agreement (“Development Milestones”). Praj agrees
to meet the execution milestones specified in Exhibit B of this Agreement



--------------------------------------------------------------------------------

   

(“Execution Milestones”, and together with the Development Milestones
“Milestones”) to maintain its exclusive right to supply equipment and process
engineering services for greenfield Biobutanol plants and the addition of
Biobutanol capacity for the ethanol plants that utilize the Feedstock and use
Praj technology as listed on the Plants List in Exhibit A.

      

[ *** ]

   * 3.   License:   Gevo will negotiate and license its technology for
producing Biobutanol directly with the plants on the Plants List. Gevo will be
the exclusive seller of all Biobutanol produced by the plants on the Plant List.
Gevo will also have the right to supply biocatalysts, nutrient packages, and
support services to the plants on the Plant List. Praj will be the customer
facing entity and engineering procurement and construction (“EPC”) supplier for
plants on the Plant List, subject to Praj meeting the Milestones. It is
anticipated that Gevo shall negotiate a license with Praj to allow Praj to
construct and demonstrate the plant performance for plants on the Plant List. It
is anticipated that Gevo shall negotiate licenses with plants on the Plant List
to license Gevo’s technology, sell Gevo’s biocatalyst and sell Biobutanol
produced by such Plants.    4.   Engineering:  

Praj and Gevo will work together to develop the Process Design Package and the
Process Package. “Process Design Package” or “PDP” means the specific
documentation and manuals created by Praj required for the process for the
production of Biobutanol from Feedstocks using the Gevo biocatalyst for the
design, engineering, operation, service or maintenance of a plant on the Plant
List, including, but not limited to a process description, process and utility
flow diagrams, equipment list and equipment process data sheets, materials and
effluent plant data, piping and instrument diagrams, process instrumentation
philosophy and logic diagrams, plant layout and battery limits, and preliminary
process operating manual. The PDPs shall be jointly owned by the Parties. Praj
shall have the exclusive right to use the PDPs for plants using Praj technology
which are on the Plant List, subject to Praj meeting the Milestones. Both
Parties shall have the right to use the PDPs for plants not listed on the Plant
List. [ *** ] Praj will provide certain guarantees about the PDPs, to be
mutually agreed to by the Parties and defined in the engineering, procurement
and construction agreements to be entered into between Praj and the relevant
Plants. The Parties shall agree to a draft commercial agreement within a period
of ninety (90 ) days from the Effective Date or such mutually agreeable period.

 

“Process Package” means the Process Design Package, and all Biobutanol related
licensed patents and know-how.

  

 

 

 

 

 

 

 

 

 

*

 

Page 2 of 37

* Confidential Treatment Requested



--------------------------------------------------------------------------------

5.    Joint Venture   The Parties will work together under this Joint
Development Agreement and at some point in the future by mutual written
agreement, the Parties may decide to establish a new entity and enter into a
joint venture. 6.    Representations and Warranties   Each Party represents and
warrants to the other Party that as on the Effective Date:      (a)    it has
power to execute, deliver and perform its obligations under this Agreement and
all necessary corporate, shareholder and other action has been taken to
authorise such execution, delivery and performance;      (b)    this Agreement
constitutes legal, valid and binding obligations of such Party, enforceable
against it in accordance with its terms;      (c)    the execution, delivery and
performance of its obligations under this Agreement does not and will not:     
   (i)    contravene its memorandum of association and or its articles of
association or any applicable law, regulation or order of any governmental
authority or any judgment or decree of any court having jurisdiction over it; or
        (ii)    conflict with or result in any breach or default under any
agreement, instrument, regulation, licence or authorisation binding upon it or
any of its assets or properties.      Praj represents and warrants that Praj or
any of its subsidiaries has performed engineering and construction work at each
of the plants listed on the Plant List. 7.    Applicable law and jurisdiction:  
Governing Law. This Agreement and the rights and obligations of the Parties
hereunder shall be construed, interpreted and governed in accordance with the
laws of New York.      Dispute Resolution. The Parties recognize that bona fide
disputes may arise from time to time that may relate to or arise from the
Parties’ rights or obligations under this Agreement, including the breach,
termination or validity thereof. The Parties shall use all reasonable efforts to
resolve such disputes in an amicable manner and shall resolve such disputes in
accordance with this Section 7.         (a)    Escalation. If the Parties are
unable to resolve any such dispute within fifteen (15) days after consultation
with each other, a Party shall, by written notice to the other Party, have such
dispute referred to the respective nominees of the Parties, who shall be senior
executives with the authority to resolve such disputes. Such nominees shall
attempt to resolve the referred dispute by good faith negotiations within thirty
(30) days after such notice is received.         (b)    Mediation. If the
designated nominees are unable to resolve such dispute within such thirty (30)
day period

 

Page 3 of 37



--------------------------------------------------------------------------------

        under Section 7(a), the Parties shall attempt in good faith to resolve
such dispute promptly by confidential mediation process under the then-current
London Court of International Arbitration Mediation Rules within thirty (30)
days after the mediation begins.      (c)    Arbitration. If, after good faith
participation in such mediation process set forth in Section 7(b), the Parties
are unable to resolve such dispute, such dispute shall be finally resolved by
referring the dispute to binding arbitration in accordance with the arbitration
rules of the London Court of International Arbitration (“LCIA Rules”) for the
time being in force. The juridical seat and venue of the arbitration shall be
London, United Kingdom. The Parties shall be entitled to apply to the
appropriate court of competent jurisdiction at London for interim or
interlocutory relief in respect of such arbitration. The arbitration shall be
held in the following manner:        

(i)

  

All proceedings in any such arbitration shall be conducted in English;

       

(ii)

  

The arbitrator(s) shall be appointed in accordance with the LCIA Rules;

       

(iii)

  

The arbitration award shall be made in accordance with the LCIA Rules and shall
be final

and binding on the Parties and the Parties agree to be bound thereby and to act
accordingly;

       

(iv)

  

The award shall be enforceable in any competent court of law;

       

(v)

  

The award shall be in writing and shall be reasoned award;

       

(vi)

  

The arbitrator(s) may (but shall not be required to) award to the Party that
substantially

prevails on merits, its costs and reasonable expenses (including reasonable fees
of its

counsel); and

   When any dispute is under arbitration, except for the matters under dispute
the Parties shall continue to exercise their remaining respective rights and
fulfil their remaining respective obligations under this Agreement.

 

Page 4 of 37



--------------------------------------------------------------------------------

8.   Limitation of Liability & Indemnification:       

In no event shall either Party be liable for any special, indirect, remote,
incidental, punitive, exemplary, or consequential damages or losses or claims of
any kind, whether in contract, tort, strict liability, gross negligence,
intentional wrongful acts or omissions, or otherwise, including lost profits,
loss of production, loss of business, loss of opportunity, or other similar
damages or losses or claims.

 

Each Party shall indemnify and keep the other Party, and its their respective
officers, employees, directors, representatives and agents indemnified from and
against all direct losses, liabilities, obligations, claims, demands, causes of
action fines or penalties (including any fines or penalties required by any
governmental agency) , fees, costs, charges, expenses, damages (whether or not
resulting from third party claims), interest, out-of-pocket expenses, including
reasonable attorneys’ and accountants’ fees and dispute resolution costs (if
awarded or ordered) (collectively, the “Losses”) which are actually suffered or
incurred or sustained by the suffering Party , to the extent that the Losses
were caused by the negligent acts or willful material omissions, violations of
applicable law relating to the performance of this Agreement, willful misconduct
and or breach of this Agreement by the defaulting Party and or its officers,
employees, directors, representatives or agents.

   9.   Term:        This Agreement shall commence on the Effective Date, and
unless earlier terminated, shall remain in full force and effect until two years
from the Effective Date and may be extended for subsequent one year extensions
with the mutual agreement of both Parties. Notwithstanding the foregoing, this
Agreement may be terminated as follows: (a) by mutual agreement of the Parties;
(b) in the event the Parties agree to discontinue with the Work Plan within 5
months of the Effective Date (c) if any of the Milestones are not met by their
respective due dates; or (d) by a Party forthwith by written notice to the other
upon the occurrence of any of the following events: (i) the other Party is in
material breach of this Agreement and fails to remedy such breach within [ *** ]
days (or in the event or case of a non-disputed payment due, [ *** ] days after
receipt of written notice from the other Party identifying the breach; (ii) upon
a change of control of either Party,; or (iii) the other party enters into
bankruptcy, whether voluntary or involuntary, is dissolved or wound up
compulsorily under applicable laws or if an order shall be made or an effective
resolution is passed for the winding up or dissolution or bankruptcy of the
other Party; or (iv) the other Party compounding with its creditors generally;
or (v) the other Party has a receiver trustee or administrator appointed for all
or any of its assets, which affects its ability to perform its obligations under
this Agreement; or (vi) ceases or threatens to cease to carry on its business as
usual. The termination of this Agreement shall not terminate any commercial
license agreements entered into by Gevo and any erection, procurement, supply
agreements entered into by Praj with third parties.   

 

 

 

 

 

 

 

 

 

*

 

Page 5 of 37

* Confidential Treatment Requested



--------------------------------------------------------------------------------

10.   Cooperation:        The Parties agree to co-operate to develop the
business case for end customers to manufacture Biobutanol based products with
various end applications such as ATJ (Alcohol To Jet) Fuel, chemicals, solvents,
fuel blend stocks, other hydrocarbon products etc. 11.   Other:        This
Agreement may not be amended except by a written instrument signed by both
Parties. Neither Party will assign this Agreement without the prior written
consent of the other Party. This Agreement may be executed in multiple
counterparts, all of the same Agreement which when taken together shall
constitute one and the same instrument. Section headings and references are for
convenience only and will not be deemed to alter or affect the meaning or
interpretation of any provision of this Agreement. The Parties are and shall
remain independent contractors of each other and neither Party is or shall be
considered an agent or partner of the other Party. Neither Party is authorized
to bind the other Party to any legal obligation. Each Party to this Agreement
shall bear and pay all fees, costs and expenses (including all legal fees and
expenses, that have been incurred or that are in the future incurred by, on
behalf of or for the benefit of such Party in connection with: (i) the
negotiation, preparation and review of this Agreement; (ii) the investigation
and review conducted by such Party and its representatives related to this
Agreement; (iii) the negotiation, preparation and review of this Agreement and
any of the documents delivered in connection herewith; (iv) the preparation and
submission of any filing or notice required to be made or given in connection
with this Agreement; and (v) the consummation and performance of the
transactions contemplated in this Agreement. 12.   NDA        The Parties have
previously entered into that certain Mutual Non-Dislosure Agreement (the “NDA”)
attached hereto as Exhibit C. The NDA is hereby incorporated by reference in its
entirety and made a part of this Agreement with the same force and effect as if
it was contained in the full text of this Agreement.

 

Praj Industries Ltd.     Gevo, Inc.. By:  

/s/ Vasudeo Joshi

    By:  

/s/ Patrick R. Gruber

Name:   Vasudeo Joshi     Name:   Patrick R. Gruber Title:   Associate Vice
President     Title:   CEO

 

Page 6 of 37



--------------------------------------------------------------------------------

Exhibit A

PLANTS LIST

TECHNOLOGY / ENGINEERING SERVICES / SUPPLY OF

EQUIPMENT & MACHINERY

 

    [ *** ]   *

 

Page 7 of 37

* Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit B

Milestones

 

    [ *** ]   *

 

Page 32 of 37

* Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit C

Non-Disclosure Agreement

 

    [Omitted.]   *

 

Page 33 of 37



--------------------------------------------------------------------------------

Exhibit D

Work Plan

 

    [ *** ]   *

 

Page 37 of 37

* Confidential Treatment Requested